The following opinion on rehearing was filed March 22, 1906. Judgment modified:
Sedgwick, O. J.
The opinion of the commissioner upon the former hearing was approved by the court upon the theory that the evidence was not sufficient to suppoi't a verdict against either the defendant Eogers or the defendant railroad company. Upon the reargument of the case and a further examination of the evidence as contained in the record, we are satisfied that the conclusion was for this reason correct.
The plaintiff, with several other men of whom the defendant Eogers was foreman, xvas engaged in removing the platform about the station house or depot building of the defendant company. This depot building and platform had been constructed and in use for about fourteen years. They were rebuilding the platform with new material, rejecting the old, and were raising the depot building. They had been engaged in this work for several days. The plat*586form extended entirely around the building. The plaintiff had been a part of the time engaged in sawing blocks “and blocking up.” During the day when the accident occurred, he had been engaged in “tearing down,” that is, in breaking up the platform and in assisting in removing it. A considerable portion of the platform had been removed and rebuilt with new material. They had reached the northwest corner of the building, and were attempting to remove the sills at the northwest corner of the platform, at the time of the accident. Directly under the northwest corner of the building a piling had been driven, and on this piling one end of each of three separate sills rested. These sills were 12 by 12 or 14 inches in size. One of these sills, which was supported at one end by the piling under the corner of the building, extended directly west to the west side of the platform; another one, the end of which rested upon the same piling, extended directly north to the north side of the platform; and the third one, the end of which was also supported by the same piling, extended to the northwest corner of the platform. The evidence is conflicting as to whether there Avas one of these sills running east and west along the north edge of the platform. The plaintiff testifies that there Avas, and that one end of the plank upon Avhich he was standing was resting upon this sill, and, according to his testimony, AAdien he loosened the sill extending directly north from the corner of the depot building that sill fell and also the sill on the north edge of the platform, which seems to have been connected Avith the sill AArhich he was attempting to remove. The plank on Aybich* he was standing fell Avith these sills, and this was the cause of the accident. In the construction of the platform, joists were laid upon these sills and upon the joists the planks, which Avere described as “tAvo-inch stuff,” Avere laid. The planks and the joists had been removed from these sills. The foreman Rogers and the plaintiff were standing upon one of these sills. The plaintiff testifies that the foreman “picked up one of the joists that we had taken off, and just threw it right across the sills, *587and says, ‘Pinch the sill off.’ ” The plaintiff then stepped upon the plank, and began with a crowbar or “pinch-bar” to loosen the end of one of the sills from the piling which was the joint support of the three sills. It is contended that it was customary in the construction of such a platform to fasten the sills to the piling with “drift bolts.” These are half-inch bolts, eighteen inches or more in length, driven down through the end of the sill into the piling. The contention is that, if this sill which accidently fell had been fastened with a drift bolt, the accident would not have occurred; and since the railroad company was bound to know the original construction of this platform, and therefore knew that this piling was not securely fastened with a drift bolt, it was negligent in allowing the plaintiff to undertake the work of removing these sills from the piling without informing him that they were not fastened to the piling with drift bolts. Of course, the plaintiff, in undertaking the work of breaking up and removing an old platform, would, assume the ordinary risks incident to such employment. This is conceded, but the contention appears to be that he did not assume the extraordinary risk which resulted from the imperfect and unusual fastening of the sill to the piling. There does not appear to be any basis whatever in the evidence for this contention. These drift bolts, it appears from the evidence, are ordinarily used in the construction of bridges, and not in the construction of depot platforms. There is however some evidence in the record- that drift bolts were used in the construction of such platforms; but, however this may be, it is shown by uncontradicted evidence that in removing sills from piling, if the sills had been fastened to the piling with these drift bolts, the first thing to be done is to draw the drift bolts with .tools especially constructed for that purpose. The plaintiff himself testified that, if the sills were fastened with drift bolts, they had “a bar on purpose for that” — “a claw bar”- — and that none of the men were using such bars in removing these sills, and that he could not have removed these sills *588with such a har as he was using, if they were fastened with drift bolts; that he would in that case “have had to use a claw bar to take the pin out,” before he could have thrown the sill off; and that, if there had been a drift bolt there, he could have seen it where he was working. So that he knew that at least some of the sills were not fastened with drift bolts, and could easily see whether any particular sill was so fastened, if he cared to know. When the plaintiff undertook to remove sills from the piling, the first thing that would challenge his attention was the manner in which the sills were fastened to the piling. Considering the’situation he was in, and the work which he had undertaken to perform, it would clearly be negligence on his part to fail to observe that the sills which supported him could be as easily removed from the piling as the one he was undertaking to remove. If he had supposed that these sills were fastened Avith drift bolts, his first duty Avould have been to AvithdraAV those bolts, and by the order to “pinch off” the sills, he Avas notified that they were not fastened Avith drift bolts. Where drift bolts are not used, the sills are fastened to the piling by nailing the sills. The sills and the pilings were somewhat decayed. This condition Avas to be presumed. It Avas because of this condition that the work was made necessary. The parties engaged in it had notice of this fact. Indeed, the plaintiff testified that he had observed it. There is no support whatever for the proposition that the plaintiff had reason to suppose that these sills were firmly attached to the piling, and that in loosening one he might not probably loosen another also. There being no other evidence of negligence on the part of the employer, the verdict against the company Avas wholly unsupported. For like reason the verdict in favor of the defendant Rogers Avas justified. No verdict against him could be sustained by the evidence.
2. The judgment, then, against the defendant company was properly reversed upon the former hearing. It is contended that the judgment in favor of the defendant Rogers should also be reversed. The company brought *589the case here upon petition in error to reverse the judgment rendered upon the verdict against it. The plaintiff has also filed a petition in error to reverse the judgment in favor of the defendant Rogers. The whole case is before this court for review. The defendants were sued jointly. The whole issue was presented to the jury together. The defendant company acted only through its agent Rogers. The negligence of Rogers would of course be the negligence of the company.
In Gerner v. Yates, 61 Neb. 100, similar conditions existed. In that case several defendants were sued jointly, as officers of a national bank, for damages resulting from false statements made by them as to the financial condition of the bank. A verdict was rendered in favor of one of the defendants, and against the other defendants. Judgment having been rendered upon these two verdicts, the case was brought to this court in the same manner as was the case at bar. The court said:
“The verdict is an anomaly; it is in irreconcilable conflict with itself. It is in effect a declaration by the jury that the material allegations of the petition are both true and false.”
The court, then, having thus determined that the judgment against some of the defendants could not stand, proceeded to examine the question whether the verdict and judgment in favor of the other defendant could be supported. The contention there was that the proof failed to support a verdict against any of the defendants, and that, therefore, the judgment in favor of one of the defendants should be affirmed, and the judgment against the other defendant should be reversed. The court appears to have assumed that, if the evidence entirely failed to support a verdict against any of the defendants, the above contention was meritorious, and that judgment in favor of one of the defendants should be affirmed. The court then discussed at length the evidence, and concluded that there was some evidence upon which a judgment might be supported against the defendants, and expressly for that *590reason reversed the judgment as to all of the defendants. The reasoning and conclusion of the court in that case is in harmony with a proposition advanced in the former opinion herein which has been much criticised. In the former opinion it was said:
“But, in the case at bar, it is not contended that there is not sufficient evidence to support the verdict in favor of the defendant Rogers. All that is urged is that there is some slight contradiction upon a not vitally material point. Why then should he be deprived of the fruits of his just victory because the jury absurdly condemned another whom, upon the same evidence, they might with equal propriety have exonerated.”
That is, there being no sufficient evidence against any of the defendants to sustain a verdict against them, a verdict finding in favor of one of the defendants ought not to be disturbed. Unless this proposition is correct, the whole reasoning of the opinion in Garner v. Yates was uncalled for.
It is not the practice of this court to dismiss a law action upon reversing the judgment of the district court. In this respect the former judgment of this court is modified so as to remand the cause against the defendant railroad company to the district court; in all other respects it is adhered to.
Judgment modified.